Citation Nr: 9909727	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  96-47 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel




INTRODUCTION

The veteran had active service from July 1954 to June 1956. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1996 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which determined that the 
veteran had not submitted new and material evidence to reopen 
his claim of service connection for hearing loss.  



FINDINGS OF FACT

1.  An unappealed RO rating decision rendered in August 1956 
denied service connection for hearing loss on the basis that 
the disorder was not shown. 

2.  The evidence associated with the record since the August 
1956 rating decision shows the veteran currently suffers from 
hearing loss, constituting new and material evidence.

3.  There is no competent medical evidence showing there is a 
nexus or link between the veteran's current hearing loss and 
military service.



CONCLUSIONS OF LAW

1.  An RO rating decision in August 1956, which denied 
entitlement to service connection for hearing loss, is final.  
38 U.S.C.A. § 7105 (West 1991). 


2.  New and material evidence since the August 1956 rating 
decision having been submitted, the veteran's claim of 
service connection for hearing loss is reopened. 38 C.F.R. 
§ 3.156(a) (1998).

3.  The veteran's claim of entitlement to service connection 
for hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the veteran's initial claim for entitlement to 
service connection for hearing loss pursuant to an August 
1956 rating decision, on the basis that there was no medical 
evidence showing the veteran suffered from hearing loss at 
that time.  As previously noted, as the veteran did not file 
an appeal to the August 1956 rating decision, that decision 
is final pursuant to 38 U.S.C.A. § 7105 (West 1991).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999); Winters v. West, No. 97-2180 (U.S. Vet. App. February 
17, 1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
first step is to determine whether new and material evidence 
has been received under 38 C.F.R. § 3.156(a) (1998).  
Secondly, if new and material evidence has been presented, 
then immediately upon reopening the veteran's claim, the VA 
must determine whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  In making this determination, all of the 
evidence of record is to be considered and presumed to be 
credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  Third, if the claim is found to be well-grounded, 
then the merits of the claim may be evaluated after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
met. 

With regard to the first step, the Board observes that the 
August 1956 rating decision denied the veteran service 
connection on the basis that he did not suffer from hearing 
loss at that time.  The medical evidence received since the 
August 1956 rating decision, which consists of an August 1996 
VA audiological evaluation and a September 1996 private 
audiological evaluation, clearly demonstrate that the veteran 
suffers from a disability due to hearing impairment pursuant 
to 38 C.F.R. § 3.385 (1998).  Therefore, the Board finds that 
new and material evidence has been submitted, as such 
evidence bears directly and substantially upon the specific 
matter under consideration, and it is not cumulative or 
redundant of evidence previously submitted.  See 38 C.F.R. 
§ 3.156(a).

Turning to the second step, the Board must determine whether 
the veteran has presented a well-grounded claim.  A well-
grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim need 
not be conclusive, it must be accompanied by supporting 
evidence.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  To establish that a claim for service connection is 
well-grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) (Court) has indicated that a claim may be 
well-grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well-grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The August 1996 VA audiological evaluation reported that the 
veteran had a "[history] of military and occupational 
noise."  Similarly, the September 1996 private audiological 
evaluation commented that the veteran "presents with a 
history of noise exposure."  This evidence, however, is 
insufficient to well-ground the veteran's claim because it 
does not link the veteran's current hearing impairment to 
service.  In this regard the Board notes that the VA record 
refers to a history of military and occupational noise.  
Nevertheless, a mere history recorded by a medical examiner, 
unenhanced by any additional medical comment, does not 
constitute competent medical evidence sufficient to make the 
veteran's claim well grounded.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Moreover, as there is only 
medical evidence showing hearing impairment since August 
1996, there is no evidence to support the finding of a well-
grounded claim on the basis of continuity of symptomatology 
under Savage.

The Board notes that the veteran has requested a VA medical 
opinion as to whether his current hearing loss is related to 
acoustic trauma sustained during service.  However, as the 
veteran's claim is not well grounded, there is no duty to 
assist.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).    

Therefore, the only evidence of record supporting the 
veteran's contentions are his own statements.  As a matter of 
law, however, the veteran (as a layperson) is not competent 
to offer opinions that his current hearing impairment is 
related to service.  Such statements do not satisfy the 
medical nexus requirement and cannot, therefore, render his 
claim well grounded.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  In other words, the veteran needs 
to show medical evidence that his current hearing impairment 
can be linked to service.  By this decision, the Board is 
informing the veteran that competent medical evidence of 
causation is required to render his claim well grounded.  See 
38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69 
(1995).


ORDER

A well-grounded claim not having been submitted, the 
veteran's claim of entitlement to service connection for 
hearing loss is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


